Exhibit 10.1

FIRST AMENDMENT TO
SHARE PURCHASE AGREEMENT

This FIRST AMENDMENT TO SHARE PURCHASE AGREEMENT, dated as of October 1, 2018
(this “Amendment”), is entered into by and among Buckeye Holdings GmbH, a German
company with limited liability (Gesellschaft mit beschränkter Haftung) (“Buckeye
Germany”), Georgia-Pacific Nonwovens LLC, a Delaware limited liability company
(“GP Nonwovens” and, together with Buckeye Germany, “Sellers” and each
individually, a “Seller”), Glatfelter Gernsbach GmbH, a German company with
limited liability (Gesellschaft mit beschränkter Haftung)
(“Purchaser”).  Sellers and Purchaser are each referred to herein individually
as a “Party” and collectively as the “Parties”.

WHEREAS, Sellers and Purchaser entered into that certain Share Purchase
Agreement, dated as of June 19, 2018 (the “Original SPA”);

WHEREAS, in accordance with Section 10.7 of the Original SPA, on September 27,
2018, Glatfelter Gernsbach GmbH assigned its right to acquire the French Equity
Interests to Glatfelter Scaër SAS, a French simplified joint-stock company
(société par actions simplifiée); and

WHEREAS, in accordance with Section 10.3 of the Original SPA, the Parties desire
to amend certain terms of the Original SPA as expressly provided in this
Amendment.

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby acknowledge and agree as follows:

1.

Defined Terms in this Amendment.  All capitalized terms used in this Amendment
and not otherwise defined herein shall have the meanings ascribed thereto in the
Original SPA.  The Original SPA, as amended by this Amendment, is referred to as
the “SPA”.

2.

Agreement on Closing.  The Parties agree to consummate the Closing promptly
after the execution of this Amendment.

3.

Amendments of the Original SPA.

(A)

The definition of “Closing Company Cash” in Section 1.1(a) of the Original SPA
is hereby amended and restated to read as follows:

“ “Closing Company Cash” means the amount of cash and cash equivalents of the
Acquired Companies as of the Effective Time (less the amount of any payments to
Sellers or their Affiliates effected on the Closing Date).”

NAI-1504738134v5

--------------------------------------------------------------------------------

 

(B)

The definition of “Closing Company Indebtedness” in Section 1.1(a) of the
Original SPA is hereby amended and restated to read as follows:

“ “Closing Company Indebtedness” means the Indebtedness of the Acquired
Companies as of the Effective Time.”

(C)

The definition of “Effective Time” set forth in Section 1.1(a) of the Original
SPA is hereby amended and restated to read as follows:

“ “Effective Time” means 00:00 Central European Summer Time (i.e., the beginning
of the day) on the Closing Date.”

(D)

The following sentence is added at the end of the definition of “Indebtedness”
in Section 1.1(a) of the Original SPA:

“In addition, for purposes of this Agreement, “Indebtedness” of the Acquired
Companies shall include, without duplication, the amounts accrued in the
following accounts on Seller Parent’s general ledger, in accordance with GAAP,
as of the Effective Time:

Name

CC Description

SAP

AX

G3/G4

G3

ACCRUED PENSION (RETIREMENT)-

Accrued Pension Cost

3340100

211101

1141-0600

G3_1141

ACCOUNTS PAYABLE - SALARY PAYROLL-

Accrued Compensation

3300002

211104

1101-0333

G3_1101

ACCOUNTS PAYABLE - HOURLY PAYROLL-

Accrued Compensation

3300002

211105

1101-0333

G3_1101

ACCRUAL - WORKERS COMPENSATION-

Workers Compensation Reserve

3340720

211107

1149-9990

G3_1149

ACCRUAL - REMAINING DAYS OF VACATION - SALARY-

Accrued Vacation

3300012

211111

1107-2020

G3_1107

ACCRUAL - REMAINING DAYS OF VACATION - HOURLY-

Accrued Vacation

3300013

211115

1107-3630

G3_1107

ACCRUAL - HOLIDAY PAY-

Accrued Compensation

3300002

211130

1101-0333

G3_1101

ACCRUAL - CUSTOMER BONUS-

Accrued Cust  Liability/Rebate

3361055

231100

1175-5605

G3_1175

ACCRUAL - SUNDRY-

Current Liabilities Other

3364000

231102

1189-0001

G3_1189

ACCRUAL - AUDIT & TAX SERVICES-

Current Liabilities Other

3364000

231135

1189-0001

G3_1189

 

(E)

The fourth sentence of Section 3.3 of the Original SPA is hereby amended and
restated to read as follows:

“ “Closing Net Working Capital” means the current assets of the Acquired
Companies (including for such purposes only the line items set forth on
Schedule 3.3) reduced by the current liabilities of the Acquired Companies
(including for such purposes only the line items set forth on Schedule 3.3), in
each case, as of the Effective Time and as otherwise determined in

2

NAI-1504738134v5

--------------------------------------------------------------------------------

 

accordance with the accounting principles set forth on Schedule 3.3 (the “Agreed
Principles”).”

(F)

The following sentence is added at the end of Section 4.2(b) of the Original
SPA:

“The Parties agree that, notwithstanding anything in this Agreement to the
contrary, (i) all such Transaction Payments made to Continuing Employees under
the Performance Unit Program (PUPs), the Annual Cash Bonus Plan (I-Comp) and the
Annual Cash Incentive Plan (Sales Comp) shall be deemed Indebtedness of the
Acquired Companies contemplated by clause (vi) of the definition of
“Indebtedness” for purposes of this Agreement and (ii) all rights and
obligations accruing to such Continuing Employees under such Company Benefit
Plans shall cease accruing to Continuing Employees receiving such Transaction
Payments effective as of 23:59:59 Central European Summer Time on the date
immediately preceding the Closing Date.”

(G)

The following paragraph is added as Section 4.2(c) of the Original SPA:

“(c)The Parties agree that the assignment of legal title to the German Equity
Interest shall be made, and the DPLTA Settlement Accounts shall be prepared, as
of 24:00 Central European Summer Time (i.e., the end of the day) on the Closing
Date and that, notwithstanding the foregoing, the Closing shall be deemed
effective as of 00:00 Central European Summer Time (i.e., the beginning of the
day) on the Closing Date for all accounting and computational purposes related
to the determination of Closing Company Cash, Closing Company Indebtedness and
Closing Net Working Capital.”

(H)

Section 7.15(b)(v) of the Original SPA is hereby amended to delete each
reference to “the Effective Time” and to replace each such reference with a
reference to “24:00 Central European Summer Time (i.e., the end of the day) on
the Closing Date”.

4.

Miscellaneous.

(A)

Except as otherwise provided herein, the Original SPA shall remain unchanged and
in full force and effect.

(B)

From and after the date of this Amendment, any reference in the SPA to “hereof”,
“herein”, “hereunder”, “hereby” and “this Agreement” shall be deemed a reference
to the Original SPA as amended by this Amendment; provided, however, that any
reference to the date of the SPA, the use of the phrase “the date hereof” or
“the date of this Agreement” shall in all cases be a reference to June 19, 2018,
and not the date of this Amendment.

(C)

The SPA as amended herein together with the Ancillary Agreements and any other
documents executed by any of the Parties simultaneously herewith or pursuant

3

NAI-1504738134v5

--------------------------------------------------------------------------------

 

thereto, constitute the entire agreement of the Parties, and supersede all prior
agreements and understandings, discussions, negotiations and communications,
written and oral, among the Parties with respect to the subject matter hereof
and thereof.

(D)

The provisions set forth in Sections 10.1, 10.2, 10.4 and 10.11 of the Original
SPA shall apply mutatis mutandis to this Amendment.

[Signature page follows]

 

4

NAI-1504738134v5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Buckeye Holdings GMBH

 

By:/s/ Michael J. Betz
Name:  Michael J. Betz
Title: Managing Director

 

GEORGIA-PACIFIC NONWOVENS LLC

 

By:/s/ Douglas Dowdell
Name:  Douglas Dowdell
Title: Vice President

 

GLATFELTER GERNSBACH GMBH

 

By:/s/ John P. Jacunski
Name:  John P. Jacunski
Title: Managing Director (Geschäftsführer)

 

ACKNOWLEDGED AND AGREED:

GLATFELTER SCaER SAS

By:GLATFELTER GERNSBACH GMBH

 

By:/s/ John P. Jacunski
Name:  John P. Jacunski
Title: Managing Director (Geschäftsführer)

 

[Signature Page to First Amendment to Share Purchase Agreement]

 